Citation Nr: 9909688	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  91-51 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter is currently before the Board of Veterans' Appeal 
("the Board") on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a psychiatric disorder.  In July 1994, 
the Board upheld the RO's denial of the veteran's claim.  
Subsequently, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  

In August 1995, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.

Thereafter, the Board remanded the case to the RO in November 
1996 for further development, to include a hearing as 
requested by the veteran, and readjudication.  The requested 
actions were accomplished, the RO denied the veteran's claim, 
and the case is now again before the Board for appellate 
review.


FINDING OF FACT

There is no competent medical evidence of a link between the 
veteran's current psychiatric disability and service.


CONCLUSION OF LAW

A well grounded claim for service connection for a 
psychiatric disorder has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 U Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual and Procedural Summary:

The veteran served on active duty from November 1965 to 
November 1967.  He initially filed a claim for service 
connection in February 1981, contending that his psychiatric 
disability resulted from his participation in a drug testing 
program during service.  This claim was denied by rating 
decision of March 1981.  The veteran subsequently submitted a 
claim for service connection in July 1991; this claim was 
denied by the RO in an August 1991 rating decision which the 
veteran timely appealed, ultimately resulting in the Board 
decision of July 1994, which was subsequently vacated and 
remanded by the Court.

Review of the veteran's service medical records revealed the 
entrance physical examination report dated July 1965 to be 
negative for psychiatric abnormality.  Service clinical 
records were also negative for any complaint or treatment for 
any psychiatric disorder or disability.  During the months of 
January and February 1967, the veteran was assigned as a 
volunteer at a service medical research laboratory.  A letter 
dated March 1967, indicated that the veteran did not 
participate in the drug experiments at the laboratory because 
of abnormal liver readings.  

However, additional records from the facility show that the 
veteran did participate as a volunteer in one medical 
research test.  On February 2, 1967, the veteran was injected 
with 12.48 ug/kg of scopolamine at 9:25 a.m.  Following the 
injection of the scopolamine, he was monitored and reported 
dizziness, lightheadedness, difficulty concentrating.  He 
talked in a low muffled tone and appeared sleepy.  He was 
disoriented during the testing and taken to the bathroom 
often.  He remained fairly disoriented until 1:10 p.m. at 
which time he apparently began regaining normal functioning.  
At 5:10 p.m. he appeared to have regained all normal 
functioning.  

Subsequent to his completion of the program in February 1967, 
the service medical records contain no evidence of complaints 
or findings relative to a psychiatric disorder.  The service 
separation examination report dated September 1967 was 
negative for any finding or complaint of a psychiatric 
disorder or disability.

A VA hospital summary report dated August 1977 shows the 
veteran was admitted for complaints of depression of several 
weeks duration.  He gave a history of having lost his job, 
having had fleeting suicidal ideation, and having spent one 
day in a mental health hospital before he left because he did 
not believe he needed hospitalization.  The veteran was 
observed to be very depressed, passive and dependent upon his 
wife.  He was noted to have no loosening of association, 
delusions or hallucinations.  The diagnosis was depressive 
reaction.

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in August 1977.  On this 
document the veteran indicated that he had been receiving 
treatment for a nervous disorder since August 1977.  In an 
October 1977 rating decision, the RO granted the veteran a 
total disability rating for nonservice-connected pension 
purposes as a result of his depressive reaction.

The veteran submitted a written statement in February 1981 in 
which he stated that since his discharge from service in 1967 
he had been unable to express his feelings as he had done in 
the past.  He related this to the drug program he 
participated in while in service.  In 1970, following 
marriage and additional pressures of life, he began to notice 
more "side effects."  He began to see things that were not 
there, such as things on the wall.  His condition worsened 
during a one and a half year period of unemployment.  Then he 
returned to work only to be laid off again.  At that time he 
felt that his mental disorder really asserted itself.  He 
checked himself into a mental health facility but left after 
one day.  He then sought treatment at the VA hospital.  He 
began attending therapy sessions and participated in the day 
care program four days a week.  He continued to receive 
treatment until he moved to Florida in September 1969.  He 
began and left several clerical jobs within a few months 
because he could not handle the pressures of employment.

A letter from the veteran's private physician, dated in March 
1981, indicated that the veteran had been hospitalized and 
treated for hiatus hernia. The physician also noted that the 
veteran had recently experienced an exacerbation of extreme 
anxiety neurosis with situational depression.  

Medical records from a private physician, received in 
September 1991, indicated that the veteran was treated and 
hospitalized for ulcerative colitis in December 1991.  

The veteran submitted a written statement dated January 1993, 
that the effects of the drug he was given during the in-
service test kept returning.  He saw things that were not 
there, such as spiders crawling up the wall.  He believed 
that the drug had "screwed up my brain for the last 25 years 
on and off."  Following his admission to the VA hospital in 
1977 he was treated for over two years and given Valium and 
another drug for his psychiatric disorder.  He was later 
referred to a psychiatrist by his private physician.  He had 
been receiving the medication, Lorazepam, from the VA mental 
health clinic for the past two years for his psychiatric 
disorder.

VA outpatient treatment records received, in December 1993, 
show that the veteran was seen in February 1991 with 
complaint of loneliness; the diagnosis was generalized 
anxiety disorder with depressive mood.  A mental health 
evaluation dated July 1991 noted his chief complaints were 
sleep disorder, difficulty being around people and 
occasionally seeing spiders.  He related he started to see 
spiders on the wall during drug experiments in service.  The 
diagnoses were dysthymia and personality disorder.  Ativan 
was prescribed for his anxiety.  Therapy notes dated through 
December 1993 indicate the veteran continued to be treated 
for symptoms of depression and anxiety.  None of these 
records contained any clinical evidence or medical opinion of 
a causal or etiological relationship between the veteran's 
current problems and any incident of service.

In the Joint Motion for Remand dated August 1995, the parties 
agreed that the veteran's claim was not well-grounded and 
that he should be notified of the evidence required to well-
ground the claim; specifically, medical evidence of a nexus 
between the veteran's psychiatric disorder and service.  
After receipt of the November 1996 Remand by the Board, the 
RO notified the veteran by letter dated June 1997, of the 
evidentiary requirements of a well grounded claim, and 
requested additional medical evidence.  

By letter dated June 1997, the veteran indicated all medical 
treatment for his psychiatric disorder had been provided by 
VA.  

Additional VA medical records dated from January 1996 to 
February 1997, showed continued diagnosis and treatment of 
general anxiety disorder.  The records contained no clinical 
or medical opinion of a link between the veteran's current 
psychiatric symptoms and prior service.

In January 1998 the veteran was afforded a VA psychological 
and mental disorders examination.  The examiner indicated 
that the veteran's entire claims folder was reviewed prior to 
the evaluation.  The diagnosis on Axis I was generalized 
anxiety disorder.  The examiner further commented:

This is a . . . veteran of the Army who 
reports a sudden onset of anxiety 
symptoms that required hospitalization in 
1975.  This veteran believes that his 
problems relate to an experiment that 
involved him taking a drug while at 
Edwards Arsenal in Maryland.  Since his 
sudden onset of psychological problems in 
1975, this veteran presents with a 
longstanding history of much worry, 
difficulty concentrating, poor sleep, 
irritability and difficulty relaxing at 
times.  These symptoms can best be 
accounted for by a diagnosis of 
generalized anxiety disorder. ...

This veteran clearly states that the 
onset of his symptoms occurred in 1975 
and he was not suffering from the anxiety 
symptoms mentioned above prior to this 
time.  He claims these symptoms are the 
result of a delayed reaction to a liquid 
drug he took as part of an experiment.  
This evaluator does not know whether a 
liquid drug that this veteran took in 
1965 or 1966 could lead to a delayed 
reaction of onset of anxiety symptoms.
[Emphasis added].

In March 1998, VA medical records were received from the 
Bronx VAMC dated from 1977 to 1979.  These records indicate 
the veteran first presented in August 1977 with complaint of 
depression and suicidal feelings of three days duration.  He 
had been hospitalized for a day at Montrose but returned to 
Bronx VAMC for follow-up.  Medications included Valium and he 
was scheduled for neuropsychiatric consult.  Another record 
dated March 1978, reflected the veteran was seen complaining 
of no relief from symptoms of severe anxiety reaction after 
being given Imipramine the day before with Valium.  Review of 
these records revealed no clinical or medical opinion of a 
link between the veteran's anxiety reaction and service.

The veteran in a letter dated June 1998, claimed that the VA 
examiner in January 1998 had told him his current problem was 
due to the experiments in 1967.

The veteran presented testimony at a personal hearing 
conducted before a hearing officer in July 1998.  He stated 
he had no psychiatric problems between his service discharge 
in 1967 and 1977 when he was first diagnosed and treated for 
anxiety reaction.  Nonetheless it was his conviction that the 
symptoms experienced in 1977 were a recurrence of symptoms he 
had after being injected with the drug in 1967.

II.  Legal Analysis

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well-grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

There are three elements of a "well-grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well-grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

In this case, the claim for service connection for a 
psychiatric disorder is not well-grounded.  While there is 
current diagnosis of generalized anxiety disorder, competent 
medical evidence linking this claimed disability with service 
has not been presented.  See Caluza, supra.  Although the 
veteran claims that the examiner in January 1998 related his 
problem to service, the report of that examination shows 
clearly that the examiner made no such link.

As noted in the prior Joint Motion for Remand, the VA under 
38 U.S.C.A. § 5103(a) is obligated to advise a claimant of 
the evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its June 1997 letter 
to the veteran, its discussion with the veteran and his 
representative in March 1998, and in the Supplemental 
Statements of the Case issued in May and July 1998.  
Likewise, the Board's discussion above informs the veteran of 
the requirements for the completion of his application for 
the claim for service connection for a psychiatric disorder.


ORDER

Service connection for a psychiatric disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


